Case: 22-1507    Document: 13    Page: 1   Filed: 06/13/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                GUADALUPE LOPEZ, JR.,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1507
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-7393, Judge Michael P. Allen.
                 ______________________

                  Decided: June 13, 2022
                  ______________________

    GUADALUPE LOPEZ, JR., San Antonio, TX, pro se.

     IGOR HELMAN, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by BRIAN M.
 BOYNTON, CLAUDIA BURKE, PATRICIA M. MCCARTHY;
 AMANDA BLACKMON, Y. KEN LEE, Office of General Counsel,
 United States Department of Veterans Affairs, Washing-
 ton, DC.
                  ______________________
Case: 22-1507    Document: 13      Page: 2    Filed: 06/13/2022




 2                                       LOPEZ   v. MCDONOUGH




     Before NEWMAN, STOLL, and STARK, Circuit Judges.
 PER CURIAM.
     Guadalupe Lopez, Jr., a United States Marine Corps
 veteran, appeals the decision of the United States Court of
 Appeals for Veterans Claims. Mr. Lopez argues that his
 entitlement to disability benefits for coronary artery dis-
 ease should have been effective as of the date he was dis-
 charged from service. Because Mr. Lopez’s challenges on
 appeal involve the application of law to fact, we dismiss for
 lack of jurisdiction.
                        BACKGROUND
     Mr. Lopez served in the Marine Corps from February
 1967 to March 1970, including service in the Republic of
 Vietnam. SAppx. 6. 1 During the time frame between now
 and his discharge, he has claimed, and received, service
 connection for numerous disabilities, including PTSD, ten-
 sion headaches, carpal tunnel syndrome, coronary artery
 disease, and a variety of disabilities stemming from shell
 fragment wounds. SAppx. 145–46. The current appeal re-
 lates to his claim for service connection for coronary artery
 disease.
     Although Mr. Lopez sought service connection for nu-
 merous disabilities shortly after his discharge in March
 1970, SAppx. 176–78, he did not seek service connection for
 coronary artery disease at that time. In October 1984,
 Mr. Lopez sought service connection for other health prob-
 lems, including a heart problem. SAppx. 167. The Veter-
 ans Administration Regional Office (RO) denied his claims
 in January 1985. Id.




     1   “SAppx.” refers to the supplemental appendix filed
 by the Government.
Case: 22-1507    Document: 13      Page: 3    Filed: 06/13/2022




 LOPEZ   v. MCDONOUGH                                       3



     In January 1997, Mr. Lopez filed a request to reopen
 claims for service connection for several conditions, includ-
 ing dizziness, shortness of breath, and high blood pressure.
 SAppx. 164. The RO denied his request to reopen, finding
 that Mr. Lopez had failed to present new and material evi-
 dence warranting reopening. Id.
      In March 2002, Mr. Lopez reported to the VA medical
 center in San Antonio, Texas that he had a history of coro-
 nary artery disease. SAppx. 160. That reporting was re-
 flected in his records which were received by the VA on
 September 17, 2002. Id.
     On October 13, 2009, the VA added “ischemic heart dis-
 ease” (also known as coronary artery disease) to the list of
 disabilities that are presumptively service-connected based
 on exposure to herbicides in the Republic of Vietnam. Ac-
 cordingly, in February 2010, Mr. Lopez sought “retroactive
 benefits” for coronary artery disease. SAppx. 163. The RO
 granted service connection for coronary artery disease and
 assigned a ten percent disability rating effective Septem-
 ber 17, 2002, the date the VA received Mr. Lopez’s medical
 record reporting his history of coronary artery disease.
 SAppx. 150, 159–61. Mr. Lopez appealed this decision to
 the Board of Veterans’ Appeals.
     While Mr. Lopez’s appeal was pending, he underwent
 a VA examination on January 29, 2015, in which the exam-
 iner noted Mr. Lopez’s coronary artery disease impacted
 his ability to work. SAppx. 66, 143. Accordingly, the RO
 increased Mr. Lopez’s rating from ten percent to thirty per-
 cent, effective January 29, 2015. SAppx. 143–44.
     The Board, in September 2016, denied Mr. Lopez’s re-
 quest for an increased rating and earlier effective date for
 the thirty percent rating. SAppx. 98–99. Mr. Lopez ap-
 pealed this decision to the Court of Appeals for Veterans
 Claims.
Case: 22-1507     Document: 13      Page: 4    Filed: 06/13/2022




 4                                        LOPEZ   v. MCDONOUGH



     The Veterans Court vacated the Board’s determination
 as to a thirty percent disability rating effective January 29,
 2015. SAppx. 66. The Veterans Court determined that the
 Board failed to account for the 2015 VA examiner’s finding
 that Mr. Lopez’s coronary artery disease affected his ability
 to work and did not make specific findings as to why this
 was appropriately addressed by his thirty percent rating.
 Id.
      On remand, the Board considered the VA examiner’s
 statement, but denied a rating higher than thirty percent.
 SAppx. 52–53. The Board, however, assigned an earlier ef-
 fective date for Mr. Lopez’s coronary artery disease based
 on an exception from the general rules for establishing an
 effective date. SAppx. 61–63. Specifically, in the wake of
 a successful class action lawsuit 2 against the VA regarding
 veterans’ exposure to certain herbicides, including Agent
 Orange, the VA promulgated a regulation implementing
 the court’s orders—38 C.F.R. § 3.816. This regulation spec-
 ifies rules for determining retroactive effective dates for Vi-
 etnam-era veterans whose disabilities are later presumed
 service-connected by statute or regulation. The Board ap-
 plied that regulation here.
     The Board determined that Mr. Lopez’s claim that was
 denied in January 1985 fell outside the window for this ex-
 ception. SAppx. 62; see also § 3.816(c)(1) (listing date
 range as September 25, 1985 to May 3, 1989), (c)(2) (listing
 date range as “pending before VA on May 3, 1989, or was
 received by VA between that date and the effective date of
 the statute or regulation establishing a presumption of ser-
 vice connection for the covered disease”). But the Board


     2   Nehmer v. U.S. Veterans’ Admin., 712 F. Supp.
 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans
 Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II);
 Nehmer v. Veterans’ Admin. of Gov’t of U.S., 284 F.3d 1158
 (9th Cir. 2002) (Nehmer III).
Case: 22-1507    Document: 13     Page: 5    Filed: 06/13/2022




 LOPEZ   v. MCDONOUGH                                      5



 interpreted Mr. Lopez’s 1997 request to reopen, which fell
 within the window of the exception, as “reasonably in-
 clud[ing] symptomology contemplated by a heart disorder.”
 SAppx. 62. Accordingly, the Board assigned an effective
 date of January 4, 2001, which was the date the Board de-
 termined that the “disability arose” under § 3.816(c)(2).
 SAppx. 63. Mr. Lopez again appealed this decision to the
 Veterans Court.
     The Veterans Court again vacated the Board’s decision
 and remanded. The Veterans Court found the Board’s de-
 termination of the effective date as being the date of diag-
 nosis to be deficient in its reasoning.         SAppx. 31.
 Accordingly, the Veterans Court remanded the case to the
 Board.
     In a July 2020 decision, the Board applied an effective
 date of January 17, 1997, SAppx. 14, 19, the date of
 Mr. Lopez’s request to reopen which the Board had previ-
 ously interpreted as “reasonably includ[ing] symptomology
 contemplated by a heart disorder,” SAppx. 62. The Board
 again confirmed, however, that Mr. Lopez’s earlier 1984
 claim that included “heart problems” was filed outside of
 the window for the special Nehmer rules governing effec-
 tive dates. SAppx. 18. The Board also denied an increased
 rating (above thirty percent). SAppx. 22. Mr. Lopez then
 appealed this decision to the Veterans Court.
      This time, the Veterans Court affirmed.          Lopez
 v. McDonough, No. 20-7393 (Vet. App. Jan. 19, 2022).
 SAppx. 1 (Judgment); SAppx. 6–12 (Memorandum Deci-
 sion). In a single-judge memorandum decision, the Veter-
 ans Court found no basis for entitlement for awarding an
 effective date retroactive to March 1970 (the date of
 Mr. Lopez’s discharge), as Mr. Lopez had requested.
 SAppx. 8. The Veterans Court confirmed the Board’s ap-
 plication of the special Nehmer effective date provisions to
 Mr. Lopez’s case and rejected his argument that the Board
 failed to comply with previous remands. SAppx. 8–9. The
Case: 22-1507     Document: 13     Page: 6    Filed: 06/13/2022




 6                                       LOPEZ   v. MCDONOUGH



 Veterans Court also rejected Mr. Lopez’s claims for a
 higher rating. SAppx. 9–11.
     Mr. Lopez then moved for a panel decision. A three-
 judge panel granted the request and affirmed the single-
 judge memorandum decision. Appellant’s Br. 29–30 (Vet-
 erans Court panel decision dated December 13, 2021). 3
 Mr. Lopez then moved for review by the full court, which
 the Veterans Court denied on January 19, 2022. Appel-
 lant’s Br. 27.
     Mr. Lopez now appeals to this court.
                         DISCUSSION
      Our jurisdiction over appeals from the Veterans Court
 is limited. We are permitted to “decide all relevant ques-
 tions of law, including interpreting constitutional and stat-
 utory provisions.” 38 U.S.C. § 7292(d)(1). But we cannot
 review a challenge to a factual finding or a challenge to a
 law or regulation as applied to the facts of a case, except to
 the extent that an appeal presents a constitutional issue.
 Id. § 7292(d)(2); Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010).
     On appeal, Mr. Lopez makes a number of arguments
 challenging the Veterans Court’s decision, but they all in-
 volve challenges to the application of the law to fact—ques-
 tions that we may not review. For instance, we understand
 Mr. Lopez to argue principally that the Veterans Court’s
 decision misapplied the Nehmer special provisions in deter-
 mining the effective date in his case. See, e.g., Appellant’s
 Br. 2 (arguing “non-Nehmer disposition”), 5 (referring to
 the “Nehmer Court Order” and Section 3.816); see also id.
 at 7–8, 10–11, 13–16, 18–19, 22–23. This argument,



     3   “Appellant’s Br. __” refers to pages in Mr. Lopez’s
 informal brief as paginated by the Court’s electronic filing
 system.
Case: 22-1507    Document: 13     Page: 7    Filed: 06/13/2022




 LOPEZ   v. MCDONOUGH                                      7



 however, requests that we review the Veterans Court’s ap-
 plication of the law (the Nehmer special provisions and
 § 3.816) to the facts in Mr. Lopez’s case, something that we
 may not review.
       Mr. Lopez also appears to challenge the Veterans
 Court’s application of its Internal Operating Procedures
 (IOPs). See, e.g., Appellant’s Br. 4, 7–9, 11, 16–17. This,
 however, does not involve a question of law or interpreta-
 tion of a constitutional or regulatory provision, over which
 we would have jurisdiction. See Mathis v. McDonald,
 625 F. App’x 539, 542 (Fed. Cir. 2015) (dismissing chal-
 lenge to Veterans Court’s denial of motion to reassign
 based on the Veterans Court’s assignment based on its
 IOPs, a determination that we found to be “a factual one
 . . . outside our jurisdiction”). 4




    4    We note that Mr. Lopez argues we have jurisdiction
 under Graves v. Principi, 294 F.3d 1350, 1355 (Fed. Cir.
 2002). Appellant’s Br. 12. In Graves, we rejected the Gov-
 ernment’s argument urging dismissal where the appellant
 argued that the Veterans Court improperly interpreted its
 Rules of Practice and Procedure. 294 F.3d at 1353–55. The
 issue in Graves, however, regarded the Veterans Court’s
 jurisdiction and we treated the rules of the Veterans Court
 as “analogous to regulations.” Id. at 1355 n.1. Further-
 more, we noted that the Veterans Court’s decision “makes
 it clear that the court elaborated upon the meaning of
 Rule 42, as well as 38 U.S.C. § 7266(a).” Id. at 1355. Ac-
 cordingly, we held that we had jurisdiction because the
 Veterans Court was interpreting both a rule and a statute.
 The Veterans Court’s IOPs discussing the internal pro-
 cessing procedures for appeals are not analogous. And in
 any case, it is not clear that the Veterans Court was inter-
 preting those IOPs in its decisions because the decisions do
 not mention the IOPs at all.
Case: 22-1507    Document: 13       Page: 8   Filed: 06/13/2022




 8                                       LOPEZ   v. MCDONOUGH



     Furthermore, it appears that the basis of Mr. Lopez’s
 argument regarding the Veterans Court’s IOPs is that the
 Board acted in defiance of the Veterans Court’s remands,
 and thus the Board’s decision was “‘substantially different’
 from the one remanded.” See, e.g., Appellant’s Br. 8. The
 difference between the Veterans Court’s mandates and the
 Board’s decisions, in Mr. Lopez’s view, is the application of
 Nehmer in determining the effective date for Mr. Lopez’s
 coronary artery disease. Id. (arguing the Veterans Court
 erred in “accept[ing] ‘a new appeal’ remanded rationale
 from the [Board]” instead of being “in response to [the Vet-
 erans] Court . . . Nehmer remand rationale” and thus “ig-
 nored [the] Court’s . . . responsibilities” under the IOPs).
 But as explained above, we do not have jurisdiction to re-
 view the application of Nehmer to the facts of Mr. Lopez’s
 case.
     Here, the Veterans Court acted leniently in interpret-
 ing Mr. Lopez’s claims and arguments. It remanded his
 case twice, each time resulting in increased benefits for
 Mr. Lopez. Mr. Lopez now challenges the third decision by
 the Veterans Court, focusing only on the Veterans Court’s
 application of the Nehmer provisions in determining the ef-
 fective date of his claims. We do not have jurisdiction to
 review this application of law to fact. Accordingly, we dis-
 miss Mr. Lopez’s appeal.
                        CONCLUSION
     Because we lack jurisdiction to consider the arguments
 Mr. Lopez raises on appeal, we dismiss.
                        DISMISSED
                            COSTS
 No costs.